Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered June 28, 2004, which, after a directed jury verdict, dismissed her dental malpractice action for failure to comply with defendants’ demand for expert witness disclosure, unanimously affirmed, without costs.
Plaintiff, who sustained serious personal injuries allegedly due to dental malpractice committed by defendants, failed to respond to defendants’ request for an expert witness exchange pursuant to CPLR 3101 (d) (1) and failed to offer a reasonable excuse for not complying with discovery requests (Kalkan v Nyack Hosp., 214 AD2d 538, 539 [1995], lv denied 86 NY2d 703 [1995]). Nothing disclosed by plaintiff indicated what the alleged deviation from accepted dental practice was. It was not incumbent upon defendant to divine what the deviation was, as plaintiff argues. Concur—Buckley, P.J., Marlow, Sullivan, Gonzalez and Sweeny, JJ.